 
Exhibit 10.14


Amendment No. 4 To Employment Agreement


Amendment No. 4, dated as of November 2, 2009, by and between The Berkshire
Bank, a New York banking corporation ("Employer"), and David Lukens
("Employee"), to the Agreement, dated as of January 1, 2001, between Employer
and Employee (the "Employment Agreement").


WITNESSETH:


WHEREAS, Employer and Employee entered into the Employment Agreement; and


WHEREAS, Employer and Employee wish the amend the terms of the Employment
Agreement with respect to the term thereof.


NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto hereby agree as follows:


1.           Paragraph 3 of the Employment Agreement shall be amended to read in
its entirety as follows:


"3.
Term of Employment.  The employment by Employer of Employee pursuant hereto
shall commence as of the date hereof and, subject to the provisions of paragraph
4 hereof, shall terminate on June 30, 2012; provided, however, that Employee's
employment hereunder shall be automatically renewed for up to three additional
periods of one year each unless Employee or Employer notifies the other, not
less than 60 days nor more than 90 days prior to the expiration of Employee's
then current employment period, that he or it elects not to extend Employee's
employment hereunder beyond the expiration date of the then current employment
period."



2. Except as otherwise amended hereby, the Employment Agreement shall continue
in full force and effect unamended from and after the date hereof.


IN WITNESS WHEREOF, this Amendment No. 4 has been executed and delivered by the
parties hereto as of the date first above written.



 
THE BERKSHIRE BANK
       
By:
/s/ Moses Krausz
   
President and CEO
         
/s/ David Lukens


 
 

--------------------------------------------------------------------------------

 